UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                               No. 04-1419



MARY BROWN BROOKS,

                                               Plaintiff - Appellant,

             versus


FRANK HARRIS,

                                                Defendant - Appellee,


             versus


R. MAPLES, In Re: Subpoena Duces Tecum Served:
Custodian of Records, Labor Relations Office,
United States Postal Service,

                                                   Movant - Appellee.


Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. Richard L. Williams, Senior
District Judge. (CA-04-91)


Submitted:    May 3, 2004                      Decided:   May 21, 2004


Before WIDENER, WILLIAMS, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Mary Brown Brooks, Appellant Pro Se. Robert P. McIntosh, Assistant
United States Attorney, Richmond, Virginia, for Movant - Appellee.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                             - 2 -
PER CURIAM:

          Mary Brown Brooks appeals from the district court order

granting the Government’s motion to quash a subpoena duces tecum

issued by a state court upon a federal employee in his official

capacity. We have reviewed the record and the district court order

and affirm for the reasons stated by the district court.        See

Brooks v. Harris, No. CA-04-91 (E.D. Va. Apr. 7, 2004).     We deny

the motion to expedite the appeal.    We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.

                                                           AFFIRMED




                              - 3 -